--------------------------------------------------------------------------------

Exhibit 10.18


STOCK PURCHASE AGREEMENT




THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is entered into as of June 28,
2007 by and between APA Enterprises, Inc., a Minnesota corporation
(the ”Seller”) and Photonics International, Inc., a Minnesota corporation (the
“Purchaser”), with reference to the following facts:
 
A.           The Seller owns 10,000 equity shares (collectively, the “Shares”),
of APA Optronics (India), Private Limited, a corporation formed under the laws
of India, The Companies Act, 1956 (the “Company”).
 
B.           Seller desires to sell to Purchaser, and Purchaser desires to buy
from the Seller, all of the Shares owned by Seller (the “Sale Shares”) upon the
terms set forth herein.
 
NOW, THEREFORE, IN CONSIDERATION OF the foregoing facts and the mutual promises
set forth herein, the parties agree as follows:
 
1.           Purchase and Sale.  Subject to the terms and conditions hereof,
Seller agrees to sell, and Purchaser agrees to purchase, the Sale Shares owned
by Seller for an aggregate purchase price (the “Purchase Price computed as
described on Schedule A hereto.  The Purchase Price shall be paid to Seller by
delivery of Seller's promissory note in form satisfactory to Seller (the
"Note").  The face amount of the Note delivered at Closing (as defined in
Section 5) shall be adjusted post-Closing, but not later than July 20, 2007, to
reflect a Purchase Price computed in accordance with Schedule A using data as of
June 28, 2007.  The Note shall be secured by the security agreements listed on
Schedule B hereto (collectively, the "Security Agreements).  In addition,
Purchaser, Anil K. Jain and the Company shall enter into a Non-Compete Agreement
with the Seller, in form and substance acceptable to Seller.
 
2.           Representations and Warranties of Seller.  Seller represents and
warrants that:
 
(a)           Binding Obligations.  This Agreement and all other agreements
executed by Seller in connection herewith constitute the legal, valid and
binding obligations of Seller and are enforceable against Seller in accordance
with their respective terms except as such enforcement may be limited by
applicable bankruptcy, insolvency or other similar laws of general application
affecting the enforcement of creditors’ rights generally or by judicial
discretion as to the availability of equitable remedies or legal or equitable
principles.
 
(b)           Ownership of Sale Shares.  Seller (i) is the sole owner of the
Sale Shares to be transferred hereunder, and such sole ownership is free and
clear of any liens, security interests or other encumbrances, (ii) has not
granted any other option or rights to the Sale Shares or any interest therein
and (iii) has not pledged, collaterally assigned or otherwise hypothecated any
interest therein.  Seller’s transfer, assignment and sale of the Sale Shares to
Purchaser pursuant hereto will convey good and valid title to the Sale Shares to
Purchaser, free and clear of any liens, security interests or other
encumbrances.
 
    

1

--------------------------------------------------------------------------------



3.           Representations and Warranties of Purchaser. Purchaser represents
and warrants that:
 
(a)           Authorization.  Purchaser has all requisite power and authority to
enter into this Agreement and to carry out the provisions hereof.  All
organizational acts and proceedings required for the authorization, execution,
delivery and performance of this Agreement have, or prior to the Closing will
have, been taken.
 
(b)           Binding Obligations.  This Agreement and all other agreements
executed by Purchaser in connection herewith constitute the legal, valid and
binding obligations of Purchaser and are enforceable against Purchaser in
accordance with their respective terms except as such enforcement may be limited
by bankruptcy, insolvency or other similar laws affecting the enforcement of
creditors’ rights generally.
 
(c)           Investment Intent.  The Purchaser is purchasing the Sale Shares
for investment for its own account only and not with a view to, or for resale in
connection with, any “distribution” thereof within the meaning of the Securities
Act of 1933 (the ”Securities Act”).  The Purchaser understands that the Sale
Shares have not been registered under the Securities Act or other securities
laws in reliance on specific exemptions therefrom, which exemptions depend upon,
among other things, the bona fide nature of the Purchaser’s investment intent as
expressed herein.
 
(d)           The Purchaser is a resident of the state indicated in the Preamble
hereof, is legally competent to execute this Agreement, and:


(i)           if the Purchaser is an individual, has his or her principal
residence in such state;


(ii)           if the Purchaser is a corporation, partnership, trust, limited
liability company or other form of business organization, has its principal
office in such state; or


(iii)           if the Purchaser is a corporation, partnership, trust, limited
liability company or other form of business organization, the Purchaser has not
been organized for the specific purpose of acquiring the Sale Shares.


(e)           The Purchaser has not been offered the Sale Shares by any form of
general solicitation or general advertising, including but not limited to any
advertisement, article, notice or other communication published in any
newspaper, magazine, or similar media or broadcast over television or radio, or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising.


(f)           The Purchaser understands that there are substantial restrictions
on the transferability of the Sale Shares and, accordingly, the Purchaser will
need to bear the economic risk of the investment in the Sale Shares for an
indefinite period of time and will not be readily able to liquidate the
investment in case of an emergency.

    

2

--------------------------------------------------------------------------------



(g)           The Purchaser understands that the Company has a limited financial
or operating history, the Sale Shares are a speculative investment which involve
a high degree of financial risk, and there is no assurance of any economic,
income or tax benefit from such investment.


(h)           In  making this investment, the Purchaser is relying solely upon
the advice of the Purchaser’s personal tax advisors, and not the Seller, the
Company or its advisers and counsel, with respect to the tax aspects of an
investment in the Sale Shares.


(i)           If the Purchaser is a corporation, partnership, trust, limited
liability company, employee benefit plan or other entity, the Purchaser is
authorized and qualified to become a stockholder of the Company and the person
signing this  Agreement on behalf of such entity has been duly authorized by
such entity to do so.


(j)           No representations or warranties have been made to the Purchaser
by the Seller or the Company or any officer, employee, agent or affiliate of the
Seller or the Company, and the Purchaser’s investment decision has been based
solely upon the Purchaser’s independent evaluation and due diligence, if any, of
the Company.


(k)           The Purchaser is experienced in business matters and regards
himself, herself or itself as a sophisticated investor able to evaluate
investment and financial information and to choose independent professional
advisors to assist in such evaluation and, either alone or with such advisers,
has such knowledge and experience in financial and business matters that the
Purchaser is capable of evaluating the merits and risks of an investment in the
Sale Shares and has the capacity to protect the Purchaser’s own interests in
connection with the Purchaser’s proposed investment in the Sale Shares.


(l)           The Purchaser is an “accredited investor” as that term is defined
in Rule 501 of Regulation D under the Securities Act.


(m)           Registration or Exemption Requirements.  The Purchaser
acknowledges and understands that the Sale Shares must be held indefinitely
unless they are subsequently registered under the Securities Act or an exemption
from such registration is available.  The Purchaser understands that any
certificate(s) evidencing the Sale Shares will be imprinted with a legend that
prohibits the transfer of the Sale Shares unless they are registered or such
registration is not required.
 
4.           Pre-Emptive Rights and Other Transfer Restriction.  Purchaser
warrants and represents that:
 
(a) the Board of Directors of the Company (consisting of Anil K. Jain and Kul
Bhushan Jain, who are brothers) has waived any transfer fee which could be
assessed with respect to the sale contemplated by this Agreement in accordance
with Section 20 of the Articles of Association of the Company (the "Articles");
and
 

3

--------------------------------------------------------------------------------



(b) Anil K. Jain, who owns one equity share in the Company has received notice
of, and has irrevocably waived, all pre-emptive right to purchase the Sale
Shares under Section 21 of the Articles.
 
5.           Closing.  The closing of the transactions contemplated herein
(the ”Closing”) shall take place on or before July 2, 2007 (the “Closing Date”)
and shall be consummated by mail in accordance with arrangements reasonably
acceptable to counsel for the Seller and the Purchaser.
 
(a)           Documents to be Delivered by Seller.  At the Closing, the Seller
shall deliver to Purchaser:
 
(1)           stock powers with respect to the Sale Shares; and
 
(2)           the original share certificate or evidence of the Seller’s
ownership of the Sale Shares.
 
The Seller shall execute, acknowledge and deliver any further deeds,
assignments, conveyances and other assurances, documents and instruments of
transfer reasonably requested by the Purchaser and shall take such further
action as reasonably requested by the Purchaser to effectuate the transactions
contemplated by this Agreement.
 
(b)           Documents to be Delivered by Purchaser. At the Closing, Purchaser
shall deliver to the Seller the Note, the Security Agreements, and the
Non-Compete Agreement.
 
(c)           Name Change and Use of Name Pending Change.  Not later than March
31, 2008, Purchaser shall change the name of the Company to a name which does
not include "APA" and shall not thereafter use any name that includes
"APA".  Purchaser shall deliver proof of such name change to Seller.  Failure to
timely change the name or give notice of the change shall result in a penalty of
$500 per day of delay, which shall be added to the principal of the Note.  In
addition, following Closing and prior to March 31, 2008, Purchaser shall use its
best efforts to adopt and do business under a name which does not include "APA."
 
6.           Miscellaneous.
 
(a)           Notices.  All notices hereunder shall be in writing and shall be
deemed to have been duly given upon receipt, if personally delivered, or on the
third business day following mailing, postage prepaid, addressed to the parties
at the following addresses or at such other addresses as shall be specified in
writing and in accordance with this Section:
 

4

--------------------------------------------------------------------------------


 
 
If to the Seller:
APA Enterprises, Inc.

    Attn:  Cheri Podzimek

    5480 `Nathan Lane, Suite 120

    Plymouth, MN  55442

 
  
If to the Purchaser:
Photonics International, Inc.

    Attn:  Anil K. Jain

    4 West Bay Lane

    North Oaks, MN  55127

 
(b)           Governing Law.  This agreement shall be governed by and construed
in accordance with the laws of the State of Minnesota, without reference to
conflicts of law principles.
 
(c)           Survival.  All agreements, covenants and representations contained
herein or made in writing by the Seller in connection with the transactions
contemplated hereby shall survive the execution and delivery of this Agreement
and the Closing Date.
 
(d)           Severability.  Should any one or more of the provisions of this
Agreement or of any agreement entered into pursuant to this Agreement be
determined to be illegal or unenforceable, all other provisions of this
Agreement and of each other agreement entered into pursuant to this Agreement
shall be given effect separately from the provision or provisions determined to
be illegal or unenforceable and shall not be affected thereby.
 
(e)           Successors and Assigns.  All the terms and provisions of this
agreement shall be binding upon, inure to the benefit of and be enforceable by
the respective successors and assigns of the parties hereto, whether so
expressed or not.
 
(f)           Entire Agreement.  This Agreement and all schedules, certificates,
lists, exhibits or other information furnished to Purchaser pursuant to this
Agreement shall constitute the entire agreement of the parties.
 
(g)           Counterparts.  This Agreement may be executed in two or more
counterparts and by different parties hereto in separate counterparts, with the
same effect as if all parties had signed the same document.  All such
counterparts shall be deemed an original, shall be construed together and shall
constitute one and the same instrument.
 
(h)           Costs and Expenses.  Each of the Purchaser and the Seller shall
bear their respective costs and expenses in connection with the negotiation,
execution and performance of this Agreement and the transactions contemplated
thereby.
 

5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Stock Purchase Agreement as
of the date first set forth above.
 



 
SELLER:
         
APA ENTERPRISES, INC.
         
By:
/s/ Ronald G. Roth
   
Its
Chairman
                 
PURCHASER:
         
PHOTONICS INTERNATIONAL, INC.
         
/s/ Anil K. Jain
         
By:
Anil K Jain
   
Its
President

 
6

--------------------------------------------------------------------------------



SCHEDULE A


Exchange Rate 6/12/07 except where noted (to be based on rate as of 6/30/07)
 
40.73
                             
As of approx 6/8/07
     
US $   
Discount
Net    
 
RS             
Discount
Net             
 
Commitment to Bldg @ Exchange of 44.5
$385,000
0.0%
$385,000
 
INR 17,132,500.00
0.0%
INR 17,132,500.00
a
                   
Spent @ Exchange of 44.5
 
$256,183
0.0%
$256,183
 
INR 11,400,150.00
0.0%
INR 11,400,150.00
b
                   
Remaining Blding Investment (@ current exchange)
$140,740
 
140,740.24
 
INR 5,732,350.00
 
INR 5,732,350.00
c = a - b
                   
Other Liabilities (non building)
 
$28,185
0.0%
$28,185
 
INR 1,147,984.00
0.0%
INR 1,147,984.00
d
                   
Total Commitments
 
$168,925
 
$168,925
 
INR 6,880,334.00
 
INR 6,880,334.00
e = c + d
                   
Assets
                 
Cash
 
$84,328
0.0%
$84,328
 
INR 3,434,696.47
0.0%
INR 3,434,696.47
f
A/R
 
$72,119
10.0%
$64,907
 
INR 2,937,417.75
10.0%
INR 2,643,675.98
g
FO Inv less than 6 Mo's Old
 
$11,798
0.0%
$11,798
 
INR 480,540.00
0.0%
INR 480,540.00
h
All other inventory
 
$21,374
100.0%
$0
 
INR 870,573.00
100.0%
INR 0.00
i
Advances
 
$3,879
25.0%
$2,909
 
INR 158,000.00
25.0%
INR 118,500.00
j
Fixed Deposits
 
$56,884
25.0%
$42,663
 
INR 2,316,867.47
25.0%
INR 1,737,650.60
k
                   
Total Variable Assets
 
$250,383
 
$206,606
 
INR 10,198,094.69
 
INR 8,415,063.05
l = sum(f - k)
                   
Net Assets less Commitments
     
$37,681
     
INR 1,534,729.05
m = l - e
                   
Less Fees/penalties/taxes to exit Noida
 
$45,888
62.5%
$17,208
 
INR 1,869,000.00
62.5%
INR 700,875.00
n
                   
Net Addition (Reduction) to purchase price of $500,000
 
$20,473
     
INR 833,854.05
o = m - n



*** Final numbers to be determined by July 20, 2007 based on numbers as of June
30, 2007

7

--------------------------------------------------------------------------------



SCHEDULE B


Guaranty by Anil K. Jain
Stock Pledge Agreement
Separation Payments Pledge Agreement by Anil K. Jain
Agreement to Provide Additional Collateral
 
 
8

--------------------------------------------------------------------------------